F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                     August 11, 2006
                                   TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                       Clerk of Court

 U N ITED STA TES O F A M ER ICA,

          Plaintiff – Appellee,                    No. 05-2260 & 05-2286
 v.                                                    (Consolidated)
                                                     (D.C. No. 98-991)
 ETH AN ERW IN RO BERTS,                                 (D . N.M .)

          Defendant – Appellant.



                             OR DER AND JUDGM ENT *


Before KELLY, M C KA Y, and LUCERO, Circuit Judges.


      Ethan Roberts pled guilty to Conspiracy to M anufacture M ethamphetamine

in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A). Although the government

requested, and the court granted, a downward departure under U.S.S.G. § 5K2.1,

Roberts claims his sentence should have been lowered further. He filed a motion

for a reduction of sentence, which was denied. The district court also denied his

motion to reconsider and Roberts appealed. In a separate case, now consolidated,

Roberts challenges the low er court’s dismissal of his “M otion for a N unc Pro


      *
         The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
Tunc Recommendation to the Federal Bureau of Prisons Concerning the

D efendant’s M edical C are, Education, and Correctional Treatment.” Because w e

do not have jurisdiction to hear either of these claims, we DISM ISS.

      Roberts’ presentence report calculated his guidelines range as 151 to 188

months based on an offense level of 29 and a criminal history category of VI.

Based on Roberts’ substantial assistance, the government moved for a downward

departure under § 5K 2.1. The district court granted the motion, reducing Roberts’

offense level by four levels to 25, resulting in a sentencing range of 110 to 137

months. Roberts w as sentenced to 112 months in prison and did not appeal his

sentence.

      W hile Roberts was awaiting trial, he informed jail officials of an escape

attempt being made by fellow inmates. Based on this action, on April 9, 2001, he

filed a motion to reconsider a downward departure under Federal Rule of

Criminal Procedure 35(b), arguing that the sentencing magistrate was not aware

of his efforts to assist prison officials. That motion was filed with a motion to

correct his sentence under 28 U.S.C. § 2255. The § 2255 motion, which

presented only a request for a lower sentence, was dismissed as procedurally

defaulted because Roberts failed to appeal his sentence after conviction. The

district court, however, did not address Roberts’ Rule 35(b) motion. Four years

later, the district court finally denied his Rule 35(b) motion because it was not

filed by the government. Roberts timely filed a notice of appeal.

                                        -2-
      In this circuit, jurisdiction to hear appeals from the resolution of a Rule

35(b) motion arises under 18 U.S.C. § 3742. United States v. M cM illan, 106 F.3d

322, 324 n.4 (10th Cir. 1997). Compare United States v. M cAndrews, 12 F.3d

273, 277 (1st Cir. 1993) (holding jurisdiction is available under 18 U.S.C.

§ 1291). Section 3742 provides jurisdiction in only limited situations, none of

which are applicable here. 1 There is no violation of law when a district court

refuses to consider a defendant’s Rule 35(b) motion, as that rule permits a district

court to reduce a sentence after sentencing has been completed only “[u]pon the

government’s motion.”

      Roberts asks that we treat his Rule 35(b) motion as a motion to set aside his

sentence under § 2255. W e may construe Roberts’ notice of appeal as an

application for a certificate of appealability. United States v. Gordon, 173 F.3d

753, 753-54 (10th Cir. 1999). However, Roberts has not demonstrated a

“substantial showing of the denial of a constitutional right.” 28 U.S.C.



      1
        Section 3742 provides jurisdiction when a sentence:
      (1) w as imposed in a violation of law;
      (2) was imposed as a result of an incorrect application of the sentencing
      guidelines; or
      (3)is greater than the sentence specified in the applicable guideline range to
      the extent that the sentence includes a greater fine or term of imprisonment,
      probation, or supervised release than the maximum established in the
      guideline range, or includes a more limiting condition of probation or
      supervised release under section 3563 (b)(6) or (b)(11) than the maximum
      established in the guideline range; or
      (4) was imposed for an offense for which there is no sentencing guideline
      and is plainly unreasonable.

                                        -3-
§ 2253(c)(2). Thus, if we were to construe his motion as a motion under § 2255,

his “request” for COA would be denied. Furthermore, the record suggests that

Roberts previously filed a § 2255 motion. W hile the record is unclear on this

point, we cannot consider a successive habeas petition without a prior request

authorizing such an appeal. See 28 U.S.C. § 2244(b)(3)(A).

      Roberts also filed a “M otion for a Nunc Pro Tunc Recommendation to the

Federal Bureau of Prisons Concerning the Defendant’s M edical Care, Education,

and Correctional Treatment.” In that motion, Roberts asked the court to make a

recommendation, under 18 U.S.C. § 3621(b), to the Bureau of Prisons that he

should be placed in a community correctional center because of his medical

needs. The district court denied the motion, stating that claims of inadequate

m edical care must be pursued under 42 U.S.C § 1983 or Bivens v. Six Unknow n

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).

      W e do not have jurisdiction to consider such a motion. If we construe this

motion as a challenge to the sentence issued by the district court, the

jurisdictional limitations in § 3742 bar consideration of the issue. If we construe

the motion as a challenge to Roberts’ conviction, his appeal is not timely. Even if

we did have jurisdiction, Roberts’ claim would fail. Section 3621(b) gives

primary authority to the executive branch to determine the facility where a

prisoner should be placed. Prows v. Federal Bureau of Prisons, 981 F.2d 466

(10th Cir. 1992).

                                        -4-
     B ecause w e do not have jurisdiction to hear either of Roberts’ claims, w e

DISM ISS.


                                      ENTERED FOR THE COURT



                                      Carlos F. Lucero
                                      Circuit Judge




                                       -5-